

116 HRES 396 IH: Authorizing and directing the Committee on the Judiciary to investigate whether sufficient grounds exist for the House of Representatives to exercise the power vested by article 1, section 2, clause 5 of the Constitution in respect to acts of misconduct by Donald John Trump, President of the United States.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 396IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Jackson Lee (for herself, Mr. Castro of Texas, Mr. Lewis, and Mr. Cohen) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAuthorizing and directing the Committee on the Judiciary to investigate whether sufficient grounds
			 exist for the House of Representatives to exercise the power vested by
			 article 1, section 2, clause 5 of the Constitution in respect to acts of
			 misconduct by Donald John Trump, President of the United States.
	
 That the Committee on the Judiciary, acting as a whole or by any subcommittee thereof appointed by the chairman for the purposes hereof and in accordance with the rules of the committee, is authorized and directed to investigate fully and completely whether sufficient grounds exist for the House of Representatives to exercise its constitutional power to impeach Donald John Trump, President of the United States of America, including but not limited to—
 (1)violation of the Foreign Emoluments Clause of the United States Constitution; (2)violation of the Domestic Emoluments Clause of the United States Constitution;
 (3)obstruction of justice; (4)abuse of power;
 (5)misfeasance in public office; (6)malfeasance in public office;
 (7)failure to protect the confidentiality of national secrets from enemies foreign and domestic; (8)failure to take care that the laws be faithfully executed;
 (9)failure to preserve records required by the Presidential Recordings and Materials Preservation Act (PRMPA) of 1974 (Public Law 93–526, 88 Stat. 1695);
 (10)countenancing the payment of ransom with Federal funds to secure the release of an American hostage held in violation of international law by an outlaw nation;
 (11)authorizing the issuance of security clearances and disclosure of national secrets to persons known by the U.S. Intelligence Community to pose security risks;
 (12)refusal to acknowledge and failure to act to deter aggression and defend against attacks on the electoral systems and processes of the United States by foreign nations, actors, and entities;
 (13)engaging in a criminal scheme to violate Federal campaign finance laws to defraud the people of the United States;
 (14)mismanagement of the executive branch by failing to nominate persons for positions requiring confirmation by the United States Senate;
 (15)destabilizing the peace and security of the United States by condoning and normalizing White nationalism and giving legitimacy to those who adhere to the doctrine of White supremacy;
 (16)endeavoring to abuse the law enforcement powers of the United States to investigate and punish persons considered by Donald John Trump to be his political enemies;
 (17)undermining the essential institution of a free and independent press by attacking media organizations and individuals as enemies of the people;
 (18)denigrating immigrants and undermining the international standing of the United States by separating minor-age immigrant children from their parents with no means or intention of family reunification; and for
 (19)irreparable breaches of the public trust. 2.The committee shall report to the House of Representatives such resolutions, articles of impeachment, or other recommendations as it deems proper.
		3.
 (a)For the purpose of making such investigation, the committee, as it deems necessary to such investigation, is authorized to require—
 (1)by subpoena or otherwise— (A)the attendance and testimony of any person (including at a taking of a deposition by counsel for the committee); and
 (B)the production of such things; and (2)by interrogatory, the furnishing of such information;
 (b)Such authority of the committee may be exercised— (1)by the chairman and the ranking minority member acting jointly, or, if the ranking member declines to act, by the chairman acting alone, except that in the event either so declines, either shall have the right to refer to the committee for decision the question whether such authority shall be so exercised and the committee shall be convened promptly to render that decision; or
 (2)by the committee acting as a whole or by subcommittee. Subpoenas and interrogatories so authorized may be issued over the signature of the chairman, and may be served by any person designated by the chairman, or any member designated by the chairman. The chairman, or any member designated by the chairman (or, with respect to any deposition, answer to interrogatory, or affidavit, any person authorized by law to administer oaths) may administer oaths to any witness. For the purposes of this section, things includes, without limitation, books, records, correspondence, logs, journals, memorandums, papers, documents, writings, drawings, graphs, charts, photographs, reproductions, recordings, tapes, transcripts, printouts, data compilations from which information can be obtained (translated if necessary, through detection devices into reasonably usable form), tangible objects, and other things of any kind.4.There shall be paid out of the applicable accounts of the House such sums as may be necessary to assist the Committee on the Judiciary in conducting the inquiry under this resolution, any of which may be used for the procurement of staff or consultant services.
		